MEMORANDUM **
Veena Sandhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance *572of an Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s decision for substantial evidence. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s decision that petitioner failed to establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because petitioner testified that she does not know who harmed her husband or who made threatening phone calls to her home, and there is no other evidence in the record of persecution based on an enumerated ground, her asylum claim necessarily fails. See id.
Substantial evidence also supports the IJ’s conclusion that petitioner failed to establish a withholding of removal claim because she failed to establish that any harm was based on an enumerated ground. See id. at 483-84, 112 S.Ct. 812.
Finally, substantial evidence supports the IJ’s conclusion that petitioner failed to show that it was more likely than not that she will be tortured if returned to India. See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001). Her CAT claim is accordingly denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.